Citation Nr: 1619809	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-42 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to December 12, 2001, for the grant of service connection for traumatic arthritis of the left knee.

2.  Entitlement to an effective date prior to December 12, 2001, for the grant of service connection for atopic dermatitis on the arms and trunk and tinea pedis.

3.  Entitlement to an initial compensable evaluation for residuals of partial amputation of the left fifth toe.

4.  Entitlement to an initial compensable evaluation for residuals of partial amputation of the right fifth toe



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and a June 2015 rating decision of the VA RO in Columbia, South Carolina.  The RO in Louisville, Kentucky is currently the Agency of Original Jurisdiction.

The issues of entitlement to earlier effective dates for service connection for the service-connected skin and left knee disabilities were previously before the Board in January 2014 when they were remanded for additional evidentiary development.   

The issues of entitlement to initial compensable evaluations for the left and right fifth toe disabilities are addressed in the REMAND that follows the ORDER below.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim for service connection for traumatic arthritis of the left knee prior to December 12, 2001, when the initial claim for service connection was received.  

2.  VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim for service connection for atopic dermatitis on the arms and trunk and tinea pedis prior to December 12, 2001, when the initial claim for service connection was received.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 12, 2001, for the award of service connection for traumatic arthritis of the left knee have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than December 12, 2001, for the award of service connection for atopic dermatitis on the arms and trunk and tinea pedis have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The determinative factor in this case is when the Veteran's initial claims for service connection for the disabilities at issue were received.  Any notice provided after the receipt of the claim would not result in an earlier effective date.  Moreover, it is apparent from the statements submitted by the Veteran and his representative that they are aware that the date of receipt of the claims is determinative.  In fact, the Veteran believes that an earlier effective date for service connection is warranted because he filed his claim for service connection for these disabilities in April 1999.  Therefore, the Board concludes that the Veteran has not been prejudiced by any deficiency in the notice provided to the Veteran. 

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran was informed that he should provide evidence of any claims he submitted prior to December 12, 2001, and he was also informed that he should tell VA if he had a representative prior to December 12, 2001.  Furthermore, the Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability compensation was received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. At 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155 provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Analysis

The June 2010 rating decision on appeal granted service connection for post-traumatic arthritis of the left knee and for atopic dermatitis of the arms and trunk and tinea pedis, effective August 31, 2009.  In November 2015, while this case was in remand status, the Appeals Management Center granted an earlier effective date of December 12, 2001, for service connection for the disabilities.  The Veteran has not indicated that he is satisfied with the effective dates assigned by the November 2015 decision and the issues remain on appeal.  

The Board has determined that an effective date earlier than December 12, 2001, is not warranted because the did not file a formal or informal claim for service connection for the disabilities prior to that date.  

Of record is a statement which was dated by the Veteran on December 12, 2001.  The Veteran was claiming entitlement to service connection for problems with his left knee, both feet and a skin rash.  On the application, the Veteran indicated that he had never filed a claim with VA.  Accompanying the statement is the Veteran's VA Form 21-526 which is date stamped in April 2014.  This is the date the Veteran submitted his copy of the document.  As stated above, no communication was received from the Veteran prior to this date which indicates an intent to apply for benefits for the disabilities at issue.  

Also of record is a release authorization which was signed by the Veteran on December 28, 2001.  The release relates to the Veteran's service treatment records.  The Board finds this release supports the determination that December 2001 was the earliest that the Veteran had filed a claim for VA benefits.  If he had filed a claim prior to that date, the Veteran's service treatment records would more likely than not have already been associated with the claims file.  

In January 2002, VA requested the Veteran's service records from the Bureau of Naval Personnel.  

A July 2002 letter from VA was addressed to the Veteran.  The letter informs the Veteran that attempts to obtain his service treatment records were unsuccessful.  The back of the letter was date stamped by VA in June 2014.  The Veteran annotated this letter to indicate that this was proof that he filed a claim for benefits in 1999.  Despite the Veteran's allegations, the Board finds that the July 2002 letter was generated by VA in response to his submission to VA in December 2001.  

In August 2002, VA sent a letter to the Veteran informing him that VA had misplaced or destroyed a VA Form 21-526 which was submitted by the Veteran.  The issues were not enumerated.  There is no indication that this letter was sent in conjunction with any claim which was submitted prior to December 2001.  The Board finds the timing of this letter is congruent with the submission of claims in December 2001.  

In November 2005, the Veteran submitted a statement requesting that his claims file be transferred from Columbia, South Carolina to Louisville, Kentucky.  The Veteran wrote that once the file was received in Louisville, he would like a review of the claim he filed in April 1999 in Beaufort, South Carolina.  This statement from the Veteran does not provide proof that any claim was received by VA prior to December 2001.  

In October 2006, the Veteran's representative submitted a statement requesting service connection for a bilateral foot condition and a left knee condition.  The Veteran's representative included a statement from the Veteran requesting service connection for a bilateral foot condition and a left knee condition.  

In July 2010, the Veteran wrote a letter to VA indicating that he had initially filed a claim for benefits in April 1999 but never received a decision on that claim.  The claim was filed at the VA office in Beaufort, South Carolina.  This statement from the Veteran does not provide proof that any claim was received by VA prior to December 2001.  

In April 2015, the Veteran indicated that he had no further information to submit in support of his claim.  

Based on the above, the Board finds that the Veteran originally submitted a claim for service connection for the disabilities at issue on December 12, 2001.  The evidence which indicates that he filed a claim prior to that date is limited to the statements provided by the Veteran many years later.  Significantly, on the document which he dated December 12, 2001, the Veteran indicated that he had not filed a prior claim for VA benefits.  The Board places greater probative on the document which was completed by the Veteran in December 2001 over his subsequent allegations advanced several years later.  Not only may the Veteran's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against the claims.  Accordingly, the claims must be denied.





ORDER

Entitlement to an effective date prior to December 12, 2001, for the grant of service connection for traumatic arthritis of the left knee is denied.  

Entitlement to an effective date prior to December 12, 2001, for the grant of service connection for atopic dermatitis on the arms and trunk and tinea pedis is denied.  


REMAND

A rating decision dated in June 2015 granted service connection for partial amputations of the left and right fifth toes and rated the disabilities as noncompensably disabling.  In October 2015, the Veteran submitted a notice of disagreement with the initial disability evaluations assigned.  The Veteran has not been provided with a statement of the case on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

Issue a statement of the case addressing the issues of entitlement to compensable ratings for residuals of partial amputations of the right and left fifth toes.  The Veteran must be informed of the requirements to perfect an appeal with respect to these new issues.  If he perfects an appeal with respect to one or both of the issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


